Citation Nr: 1451652	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-28 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a headache disorder, to include as secondary to the service-connected acute sinusitis, cervical strain with bulging discs at C2-C3 and C3-C4, and hypertension.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for temporomandibular joint disorder as a result of VA dental treatment on May 31, 2007, or subsequent dental treatment from June to September 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 2004. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2014, the Veteran withdrew his request for a Board hearing.

The Board's review includes the paper and electronic records.

The Veteran's service treatment records show that he had headaches associated with hypertension and neck pain.  Moreover, a report of a May 2007 VA sinus examination reveals that he had headaches with sinusitis.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Therefore, in addition to direct service connection as considered by the RO, the Board will consider whether the headache disorder is secondary to the three above-mentioned service-connected disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In a July 2011 addendum to a May 2011 VA audiological examination, the examiner rendered an opinion based on an October 2003 audiogram being the last audiogram in service.  Service treatment records, however, show that the last audiogram was done during the December 2003 separation examination.  Therefore, the examiner should prepare another addendum addressing the left ear hearing loss in light of the December 2003 audiogram.  If that examiner is no longer available, the AOJ should obtain a medical opinion from another audiologist.

The Veteran submitted an October 2007 military retiree record from Blanchfield Army Community Hospital at Fort Campbell, Kentucky, revealing a diagnosis of headache syndrome.  The appellant has not been afforded a VA examination addressing his headache disorder and an examination is necessary.

Similarly, the claimant submitted medical evidence in 2014 showing a diagnosis of internal derangement in the right temporomandibular joint.  He has not been afforded a VA examination addressing whether his temporomandibular joint disorder is related to VA treatment and an examination is necessary.

The AOJ should obtain all records from the Clarksville Dental Center, Dr. Ellis, and Blanchfield Army Community Hospital at Fort Campbell, Kentucky, as well as any additional records from Tennessee Valley Healthcare System from July 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all treatment for his left ear hearing loss, headache disorder, and temporomandibular joint disorder.  The AOJ should obtain all records from the Clarksville Dental Center and Dr. Ellis and all military-retiree treatment records from Blanchfield Army Community Hospital at Fort Campbell, Kentucky.  Regardless of the claimant's response, the AOJ should obtain any additional records from Tennessee Valley Healthcare System from July 2011 to the present.

2.  Thereafter, the AOJ should return the claims file to the VA audiologist who offered an opinion in July 2011.  If that VA audiologist is unavailable, arrange for the claims file to be reviewed by another audiologist.

The following considerations will govern the medical opinion:  The claims folder must be provided to and reviewed by the VA audiologist.  After reviewing the claims file, the VA audiologist must respond to the following questions and provide a full statement of the bases for the conclusions reached:

With consideration of all in-service audiograms, to include the December 2003 audiogram on separation, is it at least as likely as not (at least a 50 percent probability) that the left ear hearing loss is related to the Veteran's period of active service, to include his in-service noise exposure? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3.  The AOJ should schedule the Veteran for a VA examination to determine the nature and extent of his headache disorder.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a headache disorder.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

(a)  Does the Veteran have a headache disorder that is a separate disability from his service-connected acute sinusitis, cervical strain with bulging discs at C2-C3 and C3-C4, and hypertension?

(b)  If a separate headache disorder is diagnosed, whether it is at least as likely as not (50 percent or greater) that any current headache disorder had its onset in service or is otherwise related to his military service, to include complaints of headaches in service and the impression of tension-type headaches made in December 2001. 

(c)  If a separate headache disorder is diagnosed, whether it is at least as likely as not (50 percent or greater) that any current headache disorder was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected acute sinusitis, cervical strain with bulging discs at C2-C3 and C3-C4, or hypertension.  

(d)  If the examiner finds that any current headache disorder was aggravated by the service-connected acute sinusitis, cervical strain with bulging discs at C2-C3 and C3-C4, or hypertension, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The AOJ should schedule the Veteran for an examination by someone who has not already examined him and who is not affiliated with the Nashville VA Medical Center to determine the nature and extent of his temporomandibular joint disorder.  The claims file must be made available to the examiner.  

For any current temporomandibular joint disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any additional disability was caused by VA dental treatment on May 31, 2007, or subsequent dental treatment from June to September 2007.

If the examiner finds that it is at least as likely as not (50 percent or greater) that any additional disability was caused by VA dental treatment on May 31, 2007, or subsequent dental treatment from June to September 2007, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) (i) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in dental treatment on May 31, 2007, or subsequent dental treatment from June to September 2007; or (ii) that the current temporomandibular joint disorder resulting from VA dental treatment on May 31, 2007, or subsequent dental treatment from June to September 2007 was an event not reasonably foreseeable.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Then, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), with a copy to his representative.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



